UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:03/31/2011 Item 1. Report to Stockholders. Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Semi-Annual Report March 31, 2011 Intrepid Capital Fund Mark F. Travis, President/C.E.O. May 3, 2011 Dear Fellow Shareholders, The Intrepid Capital Fund (the “Fund”) had a total return for the six month period ending March 31, 2011 of 9.35% versus 17.31% for the S&P 500 Index, 25.48% for the Russell 2000 Index, and 7.09% for the Bank of America Merrill Lynch High Yield Master II Index. For the annualized trailing one-, three- and five-years, as well as Since Inception (01/03/2005), the Fund returns were 12.47%, 10.86%, 8.85%, and 7.35% respectively.Over the same one-, three-, and five-year, and Since Inception periods the S&P 500 Index returned 15.65%, 2.35%, 2.62%, and 3.70% on an annualized basis; the Russell 2000 Index returned 25.79%, 8.57%, 3.35%, and 5.89% on an annualized basis; the Bank of America/Merrill Lynch High Yield Master II Index returned 14.18%, 12.69%, 9.03%, and 8.10% on an annualized basis. The Fund’s gross expense ratio is 1.54%. Performance data quoted represents past performance and does not guarantee future results.Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-996-FUND. The Fund imposes a 2% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee. If it had, returns would be reduced. Please keep in mind, we try to maintain some “balance” in the portfolio of stocks, bonds and cash, whereas the equity indices are all stock, all of the time.In an attempt at full disclosure, the reader should note that the trailing five years ending March 31, 2011 have been difficult times for the U.S. equity investor, with returns in the low single digits. In my last shareholder communication, I mentioned there have been several periods where it appears that we “lost it.”This feeling is becoming more acute by the day as stock and bond prices have continued to rise, often without a corresponding increase in the Fund’s N.A.V.It is easy from a marketing perspective to give the traditional pabulum of “maintaining investment discipline” while our investment brethren appear to be doing what the singer, Prince, wrote in a song, partying “like it’s 1999!”We are not trying to be fuddy-duddies; rather, our chief concern is to help preserve the capital under our care. There are several items that give us pause as we approach the back half of the Fund’s fiscal year.First, over the last two years, equity prices, as measured by either the S&P 500 Index or the Russell 2000 Index, are up over 100%.Second, interest rate spreads for corporate debt (defined as the difference between the yield on a corporate bond and the yield on a Treasury bond of the same maturity) are close to record 2 Intrepid Capital Fund tightness. In other words, prices are high.Third, the general investing public, after missing most of the run up in equity prices, returned with “net inflows” to equity funds for the first time in over two years starting the week after Christmas.Fourth and finally, despite the best attempts of the Federal Reserve and Q.E. 2 (Quantitative Easing, Part Two) to lower interest rates with a $600 billion bond buying effort, interest rates are higher now than when they started the program in November 2010.The 10-year Treasury rate, a good “risk-free” barometer, is now 1.20% higher, and the 30-year mortgage rate is 0.50% higher than when all the shenanigans started. As bottom-up investors, we at Intrepid Capital search for securities where disconnects exist between price and value.While we are certainly cognizant of my list of current concerns, it is not what drives our decision to buy or sell. For us, the price of the security is the main buy/sell driver. For a purchase, we look for a margin of safety, in which we buy a stock at a price that we believe is less than our estimate of the stock’s intrinsic value.Today, I am not sure one exists. We will stay alert for new opportunities as the remainder of the year unfolds. Thank you for entrusting us with your hard earned capital.If there is anything we can do to serve you better, please don’t hesitate to call 866-996-FUND. Sincerely, Mark F. Travis President Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in small- and mid-cap stocks, high yield securities and is considered non-diversified as a result of limiting its holdings to a relatively small number of positions. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Bank of America/Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 Index, as ranked by market capitalization. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The Intrepid Funds are distributed by Quasar Distributors, LLC. 3 Intrepid Small Cap Fund Jayme Wiggins, Small Cap Fund Portfolio Manager March 31, 2011 Dear Fellow Shareholders, By now, we are sure you have noticed that the Intrepid Small Cap Fund (the “Fund”) does not behave exactly like the market. Over the past two quarters, our returns have fallen far short of small cap benchmarks. During the three months ending March 31, 2011, the Intrepid Small Cap Fund returned 3.18% compared to a 7.94% gain in the Russell 2000 Index. On days that the small cap market declined (early March), the Fund usually performed relatively well, while on days the market was higher (the majority), the Fund lagged. For the last six months ended March 31, 2011, the Intrepid Small Cap Fund rose 11.55% versus a 25.48% return for the Russell 2000. This Fund is not for everyone. We are absolute return investors, and we do not play the relative game. Today’s market has been rewarding those who embrace risk. In contrast, we are keenly focused on minimizing risk. With the Russell 2000 now at an all-time high, undervalued stocks are scarce. As a result, cash is around 35% of Fund assets. We are not as sanguine about this economy as most investors, but making macro-economic calls is not our forte. Fortunately, our investment process is serving up clear signals that we should not be heavily invested in companies that are dependent on a strong economy. With corporate profit margins approaching record levels and valuation multiples similarly extended, we struggle to find the margin of safety in most cyclical small cap names. In a world of investment land mines, we demand hazard pay (i.e. what we view as an adequate margin of safety) to defuse an explosive device, while many of our peers seem to be working pro bono—any risk premium will suffice. We are generally avoiding some of the more popular parts of the market, where the risk/reward equation has become unfavorably skewed.While many of our holdings have cyclicality and should benefit from a stronger economy, we believe our businesses are, on average, less prone to economic swings than the broader market. A quick survey of our top holdings may illustrate this point: 1)CSG Systems (ticker: CSGS): billing service provider to cable & satellite industry; high recurring revenue 2)FTI Consulting (ticker: FCN): diversified operator; largest segment focuses on corporate restructurings 3)ManTech (ticker: MANT): defense IT services provider 4)Epiq Systems (ticker: EPIQ): legal software and services; leader in bankruptcy administration 5)Bio-Rad (ticker: BIO): sells instruments and reagents to the life sciences and clinical diagnostics markets; over 70% recurring revenue 4 Intrepid Small Cap Fund 6)Aaron’s (ticker: AAN): rent-to-own operator that grew earnings through recession 7)Teleflex (ticker: TFX): 90% of revenue comes from catheters and other single-use disposable medical devices The largest positive contributor to the Fund’s performance for the quarter was Aaron’s. Aaron’s is the nation’s second largest rent-to-own operator after Rent-A-Center (ticker: RCII), a name that we sold last quarter. Aaron’s lease and ownership concept is positioned slightly “upmarket” from Rent-A-Center, and Aaron’s has been able to consistently grow its market share over the last decade while delivering solid same store sales gains and increasing profitability. Despite this, the company’s stock underperformed Rent-A-Center and the overall small cap market late last year and into 2011. We increased our position in Aaron’s leading up to its February earnings report, which was well received by market participants. Other portfolio holdings with a large favorable impact on performance were Potlatch (ticker: PCH - high dividend timber REIT) and Amerisafe (ticker: AMSF - workers compensation insurer trading near book value). The largest negative contributors this quarter were Tekelec (ticker: TKLC), Tellabs (ticker: TLAB), and Core-Mark (ticker: CORE). Collectively, the two telecom holdings, Tekelec and Tellabs, cost the Fund approximately 1% in the quarter. Tekelec was particularly painful. The Fund originally purchased this holding in December 2009. At the time, we believed the company could weather the transition from its legacy products to newer-generation IP-based products (the thesis on Tellabs was similar). However, the falloff in legacy equipment was more severe than we anticipated, and this was made evident during the first quarter. Occasionally, we buy businesses with more operational risk if they have strong balance sheets. Both Tekelec and Tellabs hold significant cash and fit this bill, but our analysis of the operating fundamentals fell short. Currently both stocks are priced at tangible book value plus a little more than one year’s research and development spending, which is undemanding for cash flow positive businesses. New ideas are harder to come by than any time in several years. During the quarter, we increased our position in Regis (ticker: RGS), which we had a toehold weight in at the end of last quarter. Regis runs the nation’s largest hair salon network, operating under banners including “Supercuts” and “SmartStyle” (the chain inside Walmart). The company put itself up for sale last summer, but the process was abandoned in December after management deemed the private equity bids to be inadequate. This caused a sharp drop in the stock price. Same store sales at Regis have been weak for a couple of years, as consumers have stretched out the time in between haircuts. Additionally, management has made several bad decisions that keep them off of the all-star team. Still, Regis currently generates a mountain of cash flow, has repeat customers, and its salon concepts cater to the frugal consumer. The company has also paid down a substantial amount of debt over the last two years. 5 Intrepid Small Cap Fund We also recently bought Securitas (ticker: SECUB), a Sweden-based firm that is the largest provider of armed guarding services in Europe and the U.S. We noticed Securitas on one of our 52 week low screens. It was not trading at a large discount, but security services are a defensive business that has historically grown faster than worldwide GDP. Securitas has a 90% client retention rate and the stock offers a 4% dividend yield. Should the market continue to rapidly appreciate, we expect our performance to trail as a result of our cash position and less exciting portfolio holdings, which are good companies but do not involve a lot of imagination. Investors are more bullish today than any time in the last 2 years, even though small caps have risen nearly 150% from the bottom on March 9, 2009 (as measured by the Russell 2000 Index). Higher prices beget more bullishness, a phenomenon which the puppet masters at the Fed have taken to the bank (pun intended). In our view, it is prudent to scale back portfolio risk until small cap prices become cheaper. When they do, we will put money to work. We firmly believe that our value-based investment process should perform well over a full market cycle, and we sincerely appreciate your patience as fund shareholders.Thank you for your investment. Sincerely, Jayme Wiggins, CFA Intrepid Small Cap Portfolio Manager Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. Companies in the Russell 3000 Index, as ranked by market capitalization. You cannot invest directly in an index. Book Value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Cash Flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Please refer to the Schedule of Investments for a complete listing of fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 6 Intrepid Income Fund Jason Lazarus, Ben Franklin, Income Fund Co-Portfolio Manager Income Fund Co-Portfolio Manager March 31, 2011 Dear Fellow Shareholders, The high yield bond market continued to climb higher in the first quarter as investors flooded the asset class with funds and issuance continued to surge. Generally, inflows beget issuance, and issuance begets inflows, and thus the cycle tends to feed on itself. As portfolio managers strain to put newly acquired cash to work, bond prices get pushed higher and yields decline, eventually leading to the scenario we are currently experiencing with covenant light bonds and issues that are payable in kind. Payable in kind bonds allow the issuer to defer interest payments and instead issue more debt to the lender. These are not the types of situations that we like to be involved in; eventually someone is left without a chair when the music stops. The Intrepid Income Fund (the “Fund”) performed about as we would expect, returning 1.73% in the first three months of the year. The Bank of America Merrill Lynch High Yield Master II index returned 3.90%. The quarter ending March 31, 2011 also marks six months since the end of the Fund’s fiscal year. From September 30, 2010 through March 31, 2011 the Fund has returned 2.97% compared to the Bank of America Merrill Lynch High Yield Master II index return of 7.09%. As has been the case in previous quarters, the Fund experienced less volatility than the index, but the deviation was less pronounced this quarter as the index paused only once on its upward path. The top two contributors to the Fund’s performance were Potlatch Corporation common stock (ticker: PCH), and Teleflex convertible bonds due in 2017. The aforementioned equity position was entered opportunistically when we believed the company’s stock was significantly undervalued. Additionally, at the time of purchase the dividend yield was over 6% which helped produce income for our shareholders. We have followed this company for a number of years, and own the shares in other Intrepid mutual funds. The Teleflex convertible bond was discovered by our small cap portfolio manager, who found the company’s equity to be undervalued. We were able to enter the position with a positive yield even from the straight bond alone, as the market was under pricing the value of the embedded call option. Due to the more volatile nature of the two securities mentioned, we held both positions to a half weight of 2% each, and we recently exited the Potlatch position completely after quarter end. It was tough to lose money in the quarter, as there was only one position that negatively contributed to the Fund’s return. The detractor reduced the Fund’s 7 Intrepid Income Fund performance by a mere basis point, and was one of our most recent purchases, which had not yet accrued much coupon interest. The Intrepid Income Fund established new positions in seven bond issues in the quarter: Bill Barrett 9.875% due July 15, 2016, Bio-Rad 8.0% due September 15, 2016, Mac-Gray 7.625% due August 15, 2015, Sally Holdings 9.25% due November 15, 2014, Teleflex 3.875% convertibles due August 1, 2017, Speedway Motorsports 8.75% due June 1, 2016 and Smith & Wesson 9.5% due January 14, 2016, which were exchanged from our previous holding in the 2026 notes. As has been the case in prior quarters, many of our holdings were called by their issuers. These bonds include Bio-Rad 7.5% due August 15, 2013, Communications and Power Industries 8.0% due February 1, 2012, Dycom 8.125% due October 15, 2015, Radioshack 7.375% due May 15, 2011, Speedway Motorsports 6.75% due June 1, 2013, Syniverse 7.75% due August 15, 2013, and Valassis Communications 8.25% due March 1, 2015. We discussed Smith & Wesson in last quarter’s commentary when we purchased their 4% convertible notes due December 15, 2026 (eligible to be put in December 2011). The Company offered to exchange these notes for 9.5% coupon notes due January 14, 2016. We happily obliged via two separate exchanges, and the new notes went on to be a top Fund contributor despite the fact they were not in the Fund for the entire month of January. Mac-Gray Corporation is the second largest laundry facilities management contractor in the United States, operating both card- and coin-operated facilities. Even though many would like to get rid of the dreaded laundry chore, there is no end in sight which gives us comfort that Mac-Grays’ revenue should be recurring for an extended period. Mac-Gray previously went on an acquisition binge starting in 2004, but has since focused on paying down the debt used to make acquisitions. Additionally, the company recently had the displeasure of enduring an expensive proxy battle, which included a piercing attack on management for making acquisitions that failed to meet promises. One of the dissident shareholders won a Board seat, which we believe reduces the risk of any future misallocation of capital. As we have noted on numerous occasions, we are absolute return investors with a bias to shorter duration, higher quality securities. Further, we do not intend to change our strategy merely because we are being outpaced by our peers. The yield-to-worst on the Bank of America Merrill Lynch High Yield Master II Index, as of March 31, 2011 was 7.0%. We do not consider this yield attractive given the current risks, and will be even more reluctant to invest in low yielding securities. We believe we have, however, been able to find a few securities with yields equal to or greater than the index, with less risk. As the market continues to march to higher levels we find this job increasingly difficult. 8 Intrepid Income Fund Our fiduciary duty is to our clients, and we intend to manage your investment as well as our own personal investments with prudence and care. This means we will typically underperform the index in what we consider overly optimistic times in order to hopefully prevent a large loss of capital when the optimism fades. In the meantime, we strive to achieve an adequate income for our investors. Sincerely, Ben Franklin Jason Lazarus Co-Lead Portfolio Manager Co-Lead Portfolio Manager Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. The risk is generally greater for longer term debt securities. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the fund is more exposed to individual securities volatility than a diversified fund. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Bank of America Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. You cannot invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Yield to Worst is the bond yield computed by using the lower of either the yield to maturity or the yield to call on every possible call date. Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Please refer to the Schedule of Investments for a complete listing of fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 9 Intrepid All Cap Fund Greg Estes, All Cap Fund Portfolio Manager March 31, 2011 Dear Fellow Shareholders, For the quarter ended March 31, 2011, the Intrepid All Cap Fund (the “Fund”) gained 4.31% compared to a gain of 5.92% for the S&P 500 Index. Underperformance for the quarter was hurt by two primary factors. First, our cash position remained high throughout the quarter and by March 31st was approximately 26%, which is higher than the previous quarter end. The cause of this increase is due to two significant sales near quarter end, which we detail further in this letter. The cash allocation was the leading detractor from performance. However, we remain true to our discipline in not purchasing businesses until such time that they have an appropriate discount to our calculated intrinsic values. If the market continues its upward momentum, we are left with fewer opportunities for inclusion in the Fund. The other detractors to performance were two of our telecom holdings: Tekelec (ticker: TKLC) and Tellabs (ticker: TLAB). Both firms reported results below “Street” expectations, but the lackluster forward projections for 2011 are what hurt them even more. In the case of Tekelec, some important sales to Indian telecom operators have been delayed, and until uncertain regulation issues are resolved between the Indian government and Indian telecom operators, Tekelec sales to that region remain on hold. In the case of Tellabs, sales to its two largest North American customers, Verizon (ticker: VZ) and AT&T (ticker: T), are projected to be lower than in 2010. In both cases, we employ what we believe is a conservative valuation which factors in the value of assets for both companies. We believe the market is underpricing them in comparison to their liquidation values. The leading contributors to portfolio performance were Cephalon (ticker: CEPH) and Aaron’s (ticker: AAN). Cephalon is part of a theme which we will elaborate upon further in this letter, but suffice it to say that the takeover was neither entirely foreseen nor unwelcome on our part. This mid-sized specialty pharmaceutical company attracted us because of its attractive free cash flows compared to its size. For 2010, it generated $967 million in Earnings Before Interest, Taxes, and Amortization (EBITA), but its Enterprise Value (Equity plus Minority Interest plus Debt minus Cash) was only $4.59 billion. If viewed as a yield, that is more than 21%. Part of the rationale for such a high yield was the uncertainty surrounding Cephalon’s primary drug Provigil, which is prescribed for narcolepsy, shift work disorder, and sleepiness associated with obstructive sleep apnea. This drug goes off patent in 2012, yet it accounted for 40% of 2010 sales. In its place, Cephalon hopes patients will shift to its new drug Nuvigil, which has extended patent protection. To further aid in the potential for Nuvigil, Cephalon seeks to add FDA-approved indications, such as bipolar depression. Management believes it can convert about half of its current patients from Provigil to Nuvigil. Our thesis is that the revenue 10 Intrepid All Cap Fund “hole” created by Provigil’s shift to generic would be overcome by growth in its other existing drugs as well as a full year of performance for its newly acquired generics subsidiary, Mepha, which has leading share in various European markets.The company also has a pipeline of drugs which, while early in development, nonetheless made it an acquisition opportunity for another pharmaceutical company that desired Cephalon’s cash flows for a relatively cheap price. With these circumstances, Valeant Pharmaceuticals International (ticker: VRX) made a hostile cash bid of $73 per share on March 29, 2011. As the share price closed in on our intrinsic value, we have begun paring back the position. Although not under quite as dramatic circumstances, Aaron’s has continued to display outstanding performance, with same store sales growing much faster than expected. Following this news, shares began to move up sharply, and we subsequently responded by liquidating the position.Because Aaron’s share price is somewhat volatile, we remain watchful should the price once again slip to the point where we can reacquire it with an appropriate discount to intrinsic value. Looking ahead, we believe that there are two themes which may present us with opportunities. The first is the relative dislocation between smaller cap securities (small caps and mid caps) and large cap securities. We think this has led to a higher level of opportunities than what we believe we typically observe. Today, the S&P 500’s average P/E is roughly 15.5 times, which is less than half of the Russell 2000’s average P/E of roughly 32.5 times. Midcaps within the S&P MidCap 400 Index sit at an average P/E of 22.7 times. Now, a counterpoint to this observation could be that smaller caps have higher growth rates than large caps, thus the higher multiple is justified. That may be true in specific situations. Certainly, an individual business with a high growth rate does deserve a higher multiple than the same business with no growth rate (assuming the businesses in question are not destroying capital). However, in light of the high profit margins we are now seeing in the market among companies of all sizes, this disparity in multiples between small-caps and large-caps is indicative of fewer opportunities among smaller cap securities. We believe it makes sense for us to spend more times looking for attractively priced, quality large cap businesses in the current environment. A second area for opportunity is within healthcare businesses. The general stock market recovery began two years ago at the end of March, 2009. In that time period, the Healthcare sector of the S&P 500 Index has underperformed the broad market by more than 30% cumulatively (the Healthcare sector had a total, non-annualized return of 41.40% over two years versus the S&P 500’s total non-annualized return of 73.18%). While some of this underperformance can be attributed to Healthcare Reform, we believe that much of it is caused by a shift away from less cyclical businesses to more cyclical businesses to gain more risk exposure in the wake of perceived economic recovery. We view this as an investment opportunity. That is, we see businesses being discarded that offer a history of highly stable free cash flows. 11 Intrepid All Cap Fund Within this sector, we maintain a preference towards businesses which have market share, either through patents on exclusive drugs or medical devices, sufficient scale and distribution within generic pharmaceuticals, or businesses which have a repeatable, less capital intensive revenue stream (think catheters and stents versus MRI machines). Because we find ourselves at the six month mark since the end of the Fund’s fiscal year, we want to report trailing six-month performance since September 30th, 2010 through March 31, 2011. In this period, The Intrepid All Cap Fund returned 12.26% versus the S&P 500’s return of 17.31%. Those who have read these letters in the past know that we like to close with a final note on the average discount within the Fund. Each investment will have a discount to intrinsic value which is based upon its market price and our calculated intrinsic value. The average discount within the All Cap Fund is roughly 9%. We will continue to evaluate opportunities, buying new positions or adding to existing positions should their discounts increase. Sincerely, Gregory M. Estes Intrepid All Cap Fund Portfolio Manager Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 Index, as ranked by market capitalization. S&P MidCap 400 Index serves as a barometer for the US mid cap equities sector. Russell 2000 Index measures the performance of the 2000 smallest companies in the Russell 300 Index and serves as a benchmark for small cap stocks in the US. You cannot invest directly in an index. EBITA is commonly used when equating profitability and efficiency of a company. Enterprise Value is an economic measure reflecting the market value of the whole business. Free cash flow is revenue less operating expenses including interest expense and maintenance capital spending. It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, 12 Intrepid All Cap Fund investing back into the business or share repurchase. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Please refer to the Schedule of Investments for a complete listing of fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 13 Intrepid Funds EXPENSE EXAMPLE March 31, 2011 (Unaudited) As a shareholder of the Intrepid Capital Management Funds Trust (the “Funds”), you incur ongoing costs, including management fees; distribution and/or service fees; and other expenses incurred by the Funds.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held the entire period of October 1, 2010 through March 31, 2011. ACTUAL EXPENSES The first line of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, distribution fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 14 Intrepid Funds EXPENSE EXAMPLE (continued) March 31, 2011 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. INTREPID CAPITAL FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,017.95 7.04 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. INTREPID CAPITAL FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.20 5.79 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. INTREPID SMALL CAP FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. 15 Intrepid Funds EXPENSE EXAMPLE (continued) March 31, 2011 (Unaudited) INTREPID SMALL CAP FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.20 5.79 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the period. INTREPID INCOME FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.20 5.79 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over theperiod, multiplied by 182/365 to reflect the period. INTREPID INCOME FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,020.44 4.53 * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over theperiod, multiplied by 182/365 to reflect the period. INTREPID ALL CAP FUND Expenses Paid Beginning Ending During Period* Account Value Account Value October 1, 2010 - October 1, 2010 March 31, 2011 March 31, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 1,016.31 8.70 * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over theperiod, multiplied by 182/365 to reflect the period. 16 Intrepid Capital Fund ALLOCATION OF PORTFOLIO HOLDINGS March 31, 2011 (Unaudited) INTREPID CAPITAL FUND (as a % of total investments) COMPONENTS OF PORTFOLIO HOLDINGS Common Stocks $ Corporate Bonds U.S. Treasury Obligations Real Estate Investment Trust Convertible Bonds Other Short-Term Investments $ 17 Intrepid Small Cap Fund SECTOR ALLOCATION OF PORTFOLIO HOLDINGS March 31, 2011 (Unaudited) INTREPID SMALL CAP FUND (as a % of total investments) COMPONENTS OF PORTFOLIO HOLDINGS Short-Term Investments $ Information Technology Consumer Discretionary Financials Health Care Industrials Consumer Staples Utilities Energy Materials Telecommunication Services $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 18 Intrepid Income Fund ALLOCATION OF PORTFOLIO HOLDINGS March 31, 2011 (Unaudited) INTREPID INCOME FUND (as a % of total investments) COMPONENTS OF PORTFOLIO HOLDINGS Corporate Bonds $ U.S. Treasury Obligations Convertible Bonds Other Short-Term Investments Real Estate Investment Trust $ 19 Intrepid All Cap Fund SECTOR ALLOCATION OF PORTFOLIO HOLDINGS March 31, 2011 (Unaudited) INTREPID ALL CAP FUND (as a % of total investments) COMPONENTS OF PORTFOLIO HOLDINGS Information Technology $ Short-Term Investments Health Care Financials Consumer Discretionary Consumer Staples Telecommunication Services Industrials Materials $ 20 Intrepid Capital Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 59.21% Commercial& Professional Services - 3.58% FTI Consulting, Inc. (a) $ Securitas AB (b) Consumer Services - 5.60% Dover Motorsports, Inc. (a) International Speedway Corp. - Class A Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 3.69% CoreLogic, Inc. Federated Investors, Inc. Food & Staples Retailing - 1.15% Weis Markets, Inc. Food, Beverage & Tobacco - 2.17% Kraft Foods, Inc. Sara Lee Corp. Health Care Equipment & Services - 3.57% ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 3.98% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Central Garden & Pet Co. - Class B (a) Oil-Dri Corporation of America (c) Insurance - 5.92% AMERISAFE, Inc. (a) See notes to financial statements. 21 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 59.21% (continued) Insurance - 5.92% (continued) Baldwin & Lyons, Inc. - Class B $ Berkshire Hathaway, Inc. - Class B (a) The Travelers Companies, Inc. Materials - 4.30% Newmont Mining Corp. Royal Gold, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 5.12% Cephalon, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Retailing - 2.78% Aaron’s, Inc. Home Retail Group Plc (b) Midas, Inc. (a)(c) Software & Services - 11.61% Automatic Data Processing, Inc. CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Mantech International Corp. (a) Microsoft Corp. Square Enix Holdings Co., Ltd. (b) TECMO KOEI HOLDINGS CO., Ltd. (b) Total Systems Services, Inc. Technology Hardware & Equipment - 4.57% Dell, Inc. (a) Mocon, Inc. See notes to financial statements. 22 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 59.21% (continued) Technology Hardware & Equipment - 4.57% (continued) Tekelec (a) $ Tellabs, Inc. Telecommunication Services - 1.17% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $186,737,185) Principal Amount CONVERTIBLE BONDS - 2.05% Energy - 0.74% Bill Barrett Corp. 5.000%, 03/15/2028 $ Food & Staples Retailing - 0.28% Spartan Stores, Inc. 3.375%, 05/15/2027 Health Care Equipment & Services - 1.03% Teleflex, Inc. 3.875%, 08/01/2017 TOTAL CONVERTIBLE BONDS (Cost $6,685,823) CORPORATE BONDS - 24.15% Capital Goods - 1.48% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (d) Commercial& Professional Services - 0.54% Mobile Mini, Inc. 6.875%, 05/01/2015 See notes to financial statements. 23 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 24.15% (continued) Consumer Durables & Apparel - 4.02% Hanesbrands, Inc. 3.831%, 12/15/2014 (d) $ $ Perry Ellis International, Inc. 8.875%, 09/15/2013 Smith & Wesson Holding Corp. 9.500%, 01/14/2016 Consumer Services - 3.96% Carrols Corp. 9.000%, 01/15/2013 Mac-Gray Corp. 7.625%, 08/15/2015 Speedway Motorsports, Inc. 8.750%, 06/01/2016 Energy - 0.56% Bill Barrett Corp. 9.875%, 07/15/2016 Household & Personal Products - 4.24% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 2.26% AEP Industries, Inc. 7.875%, 03/15/2013 Silgan Holdings, Inc. 7.250%, 08/15/2016 See notes to financial statements. 24 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 24.15% (continued) Media - 1.90% Scholastic Corp. 5.000%, 04/15/2013 $ $ Retailing - 5.19% Collective Brands, Inc. 8.250%, 08/01/2013 PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 Sally Holdings LLC 9.250%, 11/15/2014 TOTAL CORPORATE BONDS (Cost $82,150,118) Shares REAL ESTATE INVESTMENT TRUST - 2.12% Real Estate - 2.12% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,951,928) SHORT-TERM INVESTMENTS - 9.95% Money Market Funds - 0.69% SEI Daily Income Trust Treasury Fund Principal Amount U.S. Treasury Bills - 9.26% 0.156%, 07/07/2011 (e) $ 0.172%, 07/28/2011 (e) 0.181%, 08/25/2011 (e) 0.192%, 09/22/2011 (e) 0.203%, 10/20/2011 (e) See notes to financial statements. 25 Intrepid Capital Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS - 9.95% (continued) U.S. Treasury Bills - 9.26% (continued) 0.202%, 11/17/2011 (e) $ $ 0.223%, 12/15/2011 (e) 0.258%, 01/12/2012 (e) TOTAL SHORT-TERM INVESTMENTS (Cost $34,345,754) Total Investments - 97.48% (Cost $315,870,808) Other Assets in Excess of Liabilities - 2.52% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b)Foreign issued security. (c)Affiliated company.See Footnote 3. (d)Variable rate security.The rate shown is as of March 31, 2011. (e)Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. See notes to financial statements. 26 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 63.39% Capital Goods - 0.24% Gencor Industries, Inc. (a) $ Commercial& Professional Services - 4.78% FTI Consulting, Inc. (a) Securitas AB (b) Consumer Durables & Apparel - 0.38% CSS Industries, Inc. Consumer Services - 5.65% Ambassadors Group, Inc. International Speedway Corp. - Class A Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 3.48% CoreLogic, Inc. (a) Federated Investors, Inc. Energy - 1.52% Bill Barrett Corp. (a) Food & Staples Retailing - 1.12% Weis Markets, Inc. Health Care Equipment & Services - 4.50% ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 3.90% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Oil-Dri Corporation of America - Class A (c) See notes to financial statements. 27 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 63.39%(continued) Insurance - 5.21% AMERISAFE, Inc. (a) $ Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. Hilltop Holdings, Inc. (a) Materials - 1.49% Royal Gold, Inc. Media - 1.68% Scholastic Corp. Pharmaceuticals, Biotechnology & Life Sciences - 2.49% Bio-Rad Laboratories, Inc. (a) Retailing - 5.15% Aaron’s, Inc. Core-Mark Holding Co., Inc. (a)(c) Midas, Inc. (a)(c) Software & Services - 16.62% Acxiom Corp. (a) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Global Payments, Inc. Hudson Soft Co., Ltd. (b) Mantech International Corp. (a) Square Enix Holdings Co., Ltd. (b) TECMO KOEI HOLDINGS CO., Ltd. (b) Total Systems Services, Inc. Technology Hardware & Equipment - 2.82% Mocon, Inc. Tekelec (a) See notes to financial statements. 28 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 63.39%(continued) Technology Hardware & Equipment - 2.82% (continued) Tellabs, Inc. $ Telecommunication Services - 0.79% Telephone & Data Systems, Inc. Utilities - 1.57% Portland General Electric Co. TOTAL COMMON STOCKS (Cost $433,222,650) REAL ESTATE INVESTMENT TRUST - 2.03% Real Estate - 2.03% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $12,236,634) SHORT-TERM INVESTMENTS - 34.47% Money Market Funds - 6.70% Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund See notes to financial statements. 29 Intrepid Small Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS - 34.47% (continued) U.S. Treasury Bills - 27.77% 0.141%, 04/21/2011 (d) $ $ 0.167%, 05/26/2011 (d) 0.144%, 06/02/2011 (d) 0.126%, 08/04/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $268,064,779) Total Investments - 99.89% (Cost $713,524,063) Other Assets in Excess of Liabilities - 0.11% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b)Foreign issued security. (c)Affiliated company.See Footnote 3. (d)Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. See notes to financial statements. 30 Intrepid Income Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Principal Amount Value CONVERTIBLE BONDS - 6.11% Energy - 2.30% Bill Barrett Corp. 5.000%, 03/15/2028 $ $ Food & Staples Retailing - 1.85% Spartan Stores, Inc. 3.375%, 05/15/2027 Health Care Equipment & Services - 1.96% Teleflex, Inc. 3.875%, 08/01/2017 TOTAL CONVERTIBLE BONDS (Cost $4,525,115) CORPORATE BONDS - 60.28% Capital Goods - 3.91% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (a) Commercial& Professional Services - 2.46% Mobile Mini, Inc. 6.875%, 05/01/2015 Consumer Durables & Apparel - 10.30% Hanesbrands, Inc. 3.831%, 12/15/2014 (a) Perry Ellis International, Inc. 8.875%, 09/15/2013 Smith & Wesson Holding Corp. 9.500%, 01/14/2016 Consumer Services - 9.62% Carrols Corp. 9.000%, 01/15/2013 Mac-Gray Corp. 7.625%, 08/15/2015 See notes to financial statements. 31 Intrepid Income Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 60.28% (continued) Consumer Services - 9.62% (continued) Speedway Motorsports, Inc. 8.750%, 06/01/2016 $ $ Energy - 1.71% Bill Barrett Corp. 9.875%, 07/15/2016 Household & Personal Products - 9.69% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 4.26% AEP Industries, Inc. 7.875%, 03/15/2013 Silgan Holdings, Inc. 7.250%, 08/15/2016 Media - 4.66% Scholastic Corp. 5.000%, 04/15/2013 Pharmaceuticals, Biotechnology & Life Sciences - 0.14% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Retailing - 12.18% Collective Brands, Inc. 8.250%, 08/01/2013 See notes to financial statements. 32 Intrepid Income Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 60.28% (continued) Retailing - 12.18% (continued) PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 $ $ Sally Holdings LLC 9.250%, 11/15/2014 Technology Hardware & Equipment - 1.35% Da-Lite Screen Co., Inc. 12.500%, 04/01/2015 TOTAL CORPORATE BONDS (Cost $47,158,628) Shares REAL ESTATE INVESTMENT TRUST - 1.08% Real Estate - 1.08% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $716,683) SHORT-TERM INVESTMENTS - 30.21% Money Market Fund - 2.93% SEI Daily Income Trust Treasury Fund See notes to financial statements. 33 Intrepid Income Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS - 30.21% (continued) U.S. Treasury Bills - 27.28% 0.100%, 04/21/2011 (b) $ $ 0.150%, 09/15/2011 (b) TOTAL SHORT-TERM INVESTMENTS (Cost $24,352,666) Total Investments - 97.68% (Cost $76,753,092) Other Assets in Excess of Liabilities - 2.32% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security.The rate listed is as of March 31, 2011. (b)Rate shown is the effective yield based on the purchase price.The calculation assumes the security is held to maturity. See notes to financial statements. 34 Intrepid All Cap Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 71.78% Commercial& Professional Services - 2.72% FTI Consulting, Inc. (a) $ Consumer Services - 6.43% International Speedway Corp. - Class A Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 3.87% CoreLogic, Inc. Federated Investors, Inc. Food & Staples Retailing - 0.97% Weis Markets, Inc. Food, Beverage & Tobacco - 4.59% Kraft Foods, Inc. Sara Lee Corp. Health Care Equipment & Services - 5.76% CR Bard, Inc. ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 3.62% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Insurance - 5.31% Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. The Travelers Companies, Inc. See notes to financial statements. 35 Intrepid All Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 71.78% (continued) Materials - 0.65% Pan American Silver Corp. (b) $ Pharmaceuticals, Biotechnology & Life Sciences - 10.06% Bio-Rad Laboratories, Inc. (a) Cephalon, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Software & Services - 15.77% CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Global Payments, Inc. Mantech International Corp. (a) Microsoft Corp. SAIC, Inc. (a) Total Systems Services, Inc. Technology Hardware & Equipment - 8.92% Dell, Inc. (a) Tekelec (a) Tellabs, Inc. Telecommunication Services - 3.11% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $23,788,056) REAL ESTATE INVESTMENT TRUST - 2.15% Real Estate - 2.15% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $581,411) See notes to financial statements. 36 Intrepid All Cap Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value SHORT-TERM INVESTMENTS - 20.72% Money Market Funds - 9.69% AIM STIT-Treasury Portfolio $ Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund Principal Amount U.S. Treasury Bills - 11.03% 0.163%, 05/05/2011 (d) $ 0.148%, 05/26/2011 (d) 0.175%, 06/30/2011 (d) 0.143%, 07/21/2011 (d) 0.111%, 08/18/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $7,508,487) Total Investments - 94.65% (Cost $31,877,954) Other Assets in Excess of Liabilities - 5.35% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b)Foreign issued security. (c)Affiliated company.See Footnote 3. (d)Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. See notes to financial statements. 37 Intrepid Funds STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) Intrepid Intrepid Small Capital Fund Cap Fund ASSETS: Investments, at market value(1) Unaffiliated issuers $ $ Affiliated issuers Income receivable Receivable for fund shares sold Receivable for investments sold Other assets Total assets LIABILITIES: Payable for fund shares redeemed Payable for investment securities purchased Payable to Investment Adviser Payable to Distributor Accrued expenses Total liabilities Total net assets $ $ NET ASSETS CONSIST OF: Capital stock $ $ Accumulated undistributed net investment loss ) ) Accumulated undistributed net realized gain on investments Unrealized appreciation on investments Total net assets $ $ Investor Class Net Assets $ $ Shares outstanding Institutional Class Net Assets $ $ Shares outstanding Total shares outstanding (unlimited shares of no par value authorized) Investor Class Net asset value, offering and redemption price per share $ $ Institutional Class Net asset value, offering and redemption price per share $ $ (1) Cost of Investments Unaffiliated issuers $ $ Affiliated issuers See notes to financial statements. 38 Intrepid Funds STATEMENT OF ASSETS AND LIABILITIES (continued) March 31, 2011 (Unaudited) Intrepid Intrepid All Income Fund Cap Fund ASSETS: Investments, at market value(1) Unaffiliated issuers $ $ Affiliated issuers — Income receivable Receivable for fund shares sold Receivable for investments sold Other assets Total assets LIABILITIES: Payable for fund shares redeemed 51 Payable to Investment Adviser Payable to Distributor — Accrued expenses Total liabilities Total net assets $ $ NET ASSETS CONSIST OF: Capital stock $ $ Accumulated undistributed net investment loss ) ) Accumulated undistributed net realized gain on investments Unrealized appreciation on investments Total net assets $ $ Investor Class Net Assets $ $ Shares outstanding Institutional Class Net Assets $ — Shares outstanding — Total shares outstanding (unlimited shares of no par value authorized) Investor Class Net asset value, offering and redemption price per share $ $ Institutional Class Net asset value, offering and redemption price per share $ N/A (1) Cost of Investments Unaffiliated issuers $ $ Affiliated issuers — See notes to financial statements. 39 Intrepid Funds STATEMENT OF OPERATIONS For the six months ended March 31, 2011 (Unaudited) Intrepid Intrepid Small Capital Fund Cap Fund INVESTMENT INCOME: Dividend income* Unaffiliated issuers $ $ Affiliated issuers Interest income Total investment income Advisory fees Distribution (12b-1) fees - Investor Class Only Administration fees Federal and state registration Fund accounting fees Shareholder servicing fees and expenses Professional fees Custody fees Reports to shareholders Trustees fees and expenses Insurance Miscellaneous Total expenses before Adviser reimbursement Expenses waived by Adviser ) ) Net expenses Net investment income (loss) ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments Unaffiliated issuers Affiliated issuers ) Net change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ *Net of foreign taxes withheld in the amounts of $11,900 and $45,107. See notes to financial statements. 40 Intrepid Funds STATEMENT OF OPERATIONS (continued) For the six months ended March 31, 2011 (Unaudited) Intrepid Intrepid All Income Fund Cap Fund INVESTMENT INCOME: Dividend income* Unaffiliated issuers $ $ Affiliated issuers — Interest income Total investment income Advisory fees Distribution (12b-1) fees - Investor Class Only Administration fees Federal and state registration Fund accounting fees Shareholder servicing fees and expenses Professional fees Custody fees Reports to shareholders Trustees fees and expenses Insurance Miscellaneous Total expenses before Adviser reimbursement Expenses waived by Adviser ) ) Net expenses Net investment income (loss) ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Unaffiliated issuers Affiliated issuers — — Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ *Net of foreign taxes withheld in the amounts of $0 and $47. See notes to financial statements. 41 Intrepid Capital Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Year Ended Ended March 31, 2011 September 30, 2010 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Investor Class ) ) From net investment income - Institutional Class ) ) From net realized gain - Investor Class ) ) From net realized gain - Institutional Class ) — Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of $19,720 and $41,745) $ $ (1) Net of redemption fees of $5,153 and $11,132, respectively. (2) Net of redemption fees of $0 and $89, respectively. See notes to financial statements. 42 Intrepid Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS (continued) Six Months Year Ended Ended March 31, 2011 September 30, 2010 (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net realized gain - Investor Class ) ) From net realized gain - Institutional Class ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of $1,079,397 and $2,150) $ $ (1) Net of redemption fees of $37,799 and $86,002, respectively. (2) Net of redemption fees of $372 and $1,432, respectively. See notes to financial statements. 43 Intrepid Income Fund STATEMENTS OF CHANGES IN NET ASSETS (continued) Six Months Year Ended Ended March 31, 2011 September 30, 2010 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Investor Class ) ) From net investment income - Institutional Class ) ) From net realized gain - Investor Class ) — From net realized gain - Institutional Class ) — Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment income (loss) of ($58,339) and $19,483) $ $ (1) Net of redemption fees of $21 and $240, respectively. (2) Net of redemption fees of $0 and $0, respectively. See notes to financial statements. 44 Intrepid All Cap Fund STATEMENTS OF CHANGES IN NET ASSETS (continued) Six Months Year Ended Ended March 31, 2011 September 30, 2010 (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net realized gain ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed(1) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment loss of $41,878 and $0) $ $ (1) Net of redemption fees of $8 and $118, respectively. See notes to financial statements. 45 Intrepid Capital Fund – Investor Class FINANCIAL HIGHLIGHTS Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Period Ended March 31, Year Ended September 30, (Unaudited) NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investment securities ) Total from operations(2) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) Total distributions ) NET ASSET VALUE: End of period $ Total return %(3) % % )% % % Net assets at end of period (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before expense reimbursement /recapture %(4) % After expense reimbursement /recapture %(4) % % % %(5) % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before expense reimbursement /recapture %(4) % After expense reimbursement /recapture %(4) % % % %(5) % Portfolio turnover rate 41
